Citation Nr: 1011007	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
epididymitis, claimed as residual to testicular cancer.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for bladder cancer, claimed 
as a result of exposure to ionizing radiation.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for residual scars 
secondary to basal cell carcinoma of the nose and right 
cheek, claimed as a result of exposure to ionizing radiation.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for right kidney cancer, 
claimed as a result of exposure to ionizing radiation.




REPRESENTATION

Veteran represented by:     Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
January 1947 to February 1947 and in the Air Force from 
October 1947 to July 1970.  The Veteran also served in the 
Republic of Vietnam from May 1962 to October 1962 and from 
November 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran's Notice of Disagreement (NOD), received in March 
2006, raised a claim for service connection for metastatic 
prostate cancer.  This issue has not been adjudicated by the 
RO and is referred to the RO for appropriate action.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2009 RO (Travel Board) hearing.  A 
copy of that hearing transcript has been associated with the 
claims file.


In April 2009, subsequent to the issuance of the February 
2006 statement of the case, additional evidence was received.  
A waiver of RO consideration was not submitted.  However, the 
evidence is not pertinent to the issues on appeal and such a 
waiver is therefore not required.  38 C.F.R. § 20.1304 
(2009).

Review of the file shows an unappealed rating decision in 
March 2004 denied service connection for bladder cancer, for 
cancer of the right kidney, and for scars of the scars of the 
nose and right cheek residual to basal cell carcinoma, all 
claimed as due to exposure to ionizing radiation.  The rating 
decision stated there was no evidence of exposure to 
radiation in service.  However, service treatment records 
include a NEAC Form 85 (Record of Exposure to Ionizing 
Radiation) showing the Veteran was exposed to ionizing 
radiation at Hickam Air Force Base during the period March 
1960 through August 1961.  The Board refers to the RO the 
question of whether the denial of service connection in March 
2004 for the disorders claimed as due to exposure to 
radiation was clearly and unmistakably erroneous.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board's decision on the issue of entitlement to service 
connection for chronic right epididymitis is set forth below.  
The other issues as characterized on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.
  

FINDINGS OF FACT

1.  The Veteran was exposed to gamma radiation during 
service.

2.  There is no medical evidence of record associating the 
Veteran's chronic right epididymitis with testicular cancer 
and no evidence the Veteran has a radiogenic genitourinary 
disease.

3.  There is no evidence of record showing that an 
association between a current genitourinary disorder and 
active service, to include exposure to ionizing radiation 
during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
genitourinary disorder to include as consequent to exposure 
to ionizing radiation are not met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with pre-adjudication VCAA notice in 
a September 2005 letter.  This letter informed him of the 
evidence required to substantiate his service connection 
claims for skin cancer, renal kidney cancer, testicular 
cancer and bladder cancer.  This letter informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed him that he 
should submit any information relevant to his claims.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The January 2005 letter also informed the Veteran that his 
claims to establish service connection for bladder cancer and 
kidney cancer had been previously denied.  This letter 
informed him of the need for new and material evidence to 
reopen this claim, provided regulatory definitions of "new" 
and "material" and informed him of the bases for the prior 
denials.  This letter met the duty to notify the Veteran in 
accordance with Kent with regard to his service connection 
claims for bladder cancer and kidney cancer.

The Veteran was not sent specific VCAA notice as specified in 
Kent with regard to his request to reopen his service 
connection claim for skin cancer.  The Veteran did receive 
information that should have put him on notice as to what was 
required. First, he received a copy of the March 2004 rating 
decision telling him of the reasons for the denial; he also 
received the February 2006 rating decision and the August 
2006 statement of the case that again told him the bases for 
the prior denial, and that the evidence received since the 
prior denial did not pertain to the bases for that denial.

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  As the 
Veteran received the necessary information and had months or 
years to submit additional evidence and argument and the 
opportunity to request a hearing, he had a meaningful 
opportunity to participate in the adjudication of the claim.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the September 2005 letter.  
The remaining elements of proper Dingess notice were provided 
in the March 2006 letter, after the initial adjudication of 
the Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.   This timing 
deficiency was cured by the readjudication of these claims in 
an August 2006 statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, his VA treatment 
records, his Tricare treatment records and various private 
treatment records have been obtained.  A July 2005 response 
from Brooke Army Hospital indicated that all of the requested 
treatment records had been forwarded to another Army medical 
center and those Tricare treatment records are located in the 
claims file.  As the Veteran has not been diagnosed with a 
genitourinary condition that is a radiogenic disease, the 
required development described in 38 C.F.R. § 3.311 need not 
be conducted.

The Veteran has not been afforded VA examinations for his 
bladder cancer, residual scarring secondary to basal cell 
carcinoma and kidney cancer claims.  As these claims are not 
being reopened, VA examinations are not required.  38 C.F.R. 
§ 3.159(c)(4)(iii).

A VA genitourinary examination has not been conducted for the 
Veteran's service connection claim for testicular cancer.  As 
detailed below, because there is no in- service injury or 
disease, no chronic symptoms in service, and no continuous 
symptoms after service, a VA examination and opinion is not 
necessary to decide this claim because there is no in-service 
injury or disease to which an opinion could relate the 
current genitourinary condition to service, and there is no 
factual basis of chronic symptoms in service or continuous 
symptoms after service to support such an opinion.  Any such 
opinion requested on the facts in this case would be merely 
speculative, so would not aid in substantiating the claim for 
service connection.

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Legal Criteria - Service Connection 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes all 
forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

A January 1947 Marine Corps entrance examination and a 
February 1947 discharge examination were negative for any 
relevant abnormalities.  His remaining service treatment 
records for this period of service were negative for any 
complaints, treatments or diagnoses of any testicular cancer 
or other testicular condition.

An October 1947 Air Force entrance examination was negative 
for any relevant abnormalities.  A February 1970 discharge 
examination was negative for any relevant abnormalities and 
the Veteran denied any significant medical or surgical 
history not disclosed during the discharge examination.  His 
remaining service treatment records for this period of 
service were negative for any symptoms, treatments or 
diagnoses of testicular cancer or other testicular condition.

An undated Record of Exposure to Ionizing Radiation indicated 
that the Veteran was exposed to gamma radiation from March 
1960 to August 1961 while serving at the Hickam Air Force 
Base.  His dosage total was "+15."

An April 2005 VA Tricare treatment note indicated that a 
right orchiectomy was performed following the Veteran's 
complaints of tenderness to the right scrotum.  Physical 
examination noted marked induration as well as testicular 
fixation to the scrotal wall.  His right testicle was noted 
to have marked redness and be tender to palpation.  An 
assessment of right refractory epididymitis and comprise to 
the right testicle was made.

During his October 2009 hearing, the Veteran testified that 
he had loaded retrograde cargo from Johnson Island for 
transport to Johns Hopkins Hospital in Minnesota in 1955.  
This cargo had not been used in the testing but had been left 
over.  He transported this cargo on four or five occasions 
while serving with the Military Airlift Command and had used 
a dosimeter.  The Veteran personally believed that bilateral 
removal of the testicles was due to radiation exposure, but 
no physician had ever confirmed that to him.

The Veteran has show medical evidence of right refractory 
epididymitis; the first element of service connection has 
been met.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In order for the Veteran's current genitourinary condition to 
be recognized as service connected, the competent medical 
evidence of record must establish a link between this 
condition and an in-service injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; Shedden and Hickson, both supra.

The competent medical evidence of record is insufficient to 
establish service connection for the Veteran's currently 
diagnosed genitourinary condition.  His February 1970 
discharge examination was negative for any relevant 
abnormalities.  A continuity of symptomatology has not been 
demonstrated by the evidentiary record and has not been 
alleged by the Veteran.  No competent medical opinion has 
been submitted suggesting a nexus between this condition and 
service.
	
Although the Veteran claims to suffer from testicular cancer, 
there is no indication in the record that he had ever had 
such a diagnosis, or that the refractory epididymitis is 
residual to such a diagnosis.  Also, refractory epididymitis 
is not a condition for which service connection is presumed 
due to ionizing radiation exposure nor is it a radiogenic 
disease.   38 C.F.R. §§ 3.309(a), 3.311.

The Veteran is not competent to opine as to the etiology of 
his current genitourinary condition.  While a layperson can 
provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between his 
genitourinary condition and service, which would require more 
than direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay 
observation.  Cf. Jandreau and Barr, both supra; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Thus, the Veteran is 
not competent to opine on this question, and his statements 
asserting a relationship between his current genitourinary 
condition and service are not probative as to this question.

As the evidence is against finding a nexus between a 
genitourinary condition and service, reasonable doubt does 
not arise and the claim is denied.  38 U.S.C.A. §5107(b).

In 1991, he began having blood in his urine and was 
subsequently diagnosed with bladder cancer.  He does not 
contend that this condition was caused by herbicide exposure.

The Veteran's service connection claim for bladder cancer had 
been previously denied as the competent medical evidence of 
record did not establish a nexus between that condition and 
service.  As such, competent medical evidence establishing 
such a nexus is required to reopen this claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing element of a nexus between the current diagnosed 
condition and service.  His reports regarding an on-going 
symptomatology and treatment were considered in the previous 
decisions.  He has provided additional detail regarding his 
purported in-service radiation exposure, however, this 
purported exposure had been considered in the previous rating 
decision.

As the additional evidence received since the March 2004 
denial does not establish a nexus between the currently 
diagnosed bladder condition and service, it does not have a 
reasonable possibility of substantiating the claim.  The 
service connection claim for a bladder cancer is therefore 
not reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).


ORDER

Entitlement to service connection for a genitourinary 
condition to include chronic right epididymitis is denied.


REMAND

The February 2006 rating decision on appeal denied the 
Veteran's claim for service connection for bladder cancer 
based in part on a finding the Veteran was not shown to be 
involved in a radiation risk activity or subjected to 
ionizing radiation on active duty.  The same rating decision 
denied the Veteran's request to reopen claims for service 
connection for scars of the nose and right cheek residual to 
basal cell carcinoma and service connection for urothelial 
carcinoma of the right kidney based on a finding new and 
material evidence had not been received to reopen the claim 
for service connection previously denied in March 2004; the 
earlier decision in March 2004 had similarly denied service 
connection for those disorders based on a finding that there 
was no exposure to radiation in service.

As noted above, the Veteran's service treatment record 
includes an undated Record of Exposure to Ionizing Radiation 
indicated that the Veteran was exposed to gamma radiation 
from March 1960 to August 1961 while serving at the Hickam 
Air Force Base.  His dosage total was "+15."  Accordingly, 
exposure to ionizing radiation to at least some degree is 
shown, and the claim must be developed in accordance with the 
provisions of 38 C.F.R. § 3.311 and the provisions of VA's 
Adjudication Procedure Manual, M21-1MR, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with evidentiary development called for by the M21-1MR).

Accordingly, the claims are remanded to the RO, via the AMC, 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should submit to the Service 
Department a request for a copy of the 
Veteran's DD Form 1141 and any other 
documentation regarding the Veteran's 
exposure in service to radiation.  See 
38 C.F.R. § 3.311(a).

2.  Then, the RO should provide 
appellant's file to the Undersecretary 
for Health for preparation of a dose 
estimate, to the extent feasible based 
on available methodologies.  See 
38 C.F.R. § 3.311(b).

3.  The RO should thereafter provide 
Veteran's file to the VA Undersecretary 
for Benefits for a determination as to 
whether it is at least as likely as not 
that the Veteran's claimed disorders 
are consequent to exposure to radiation 
in service.  See 38 C.F.R. § 3.311(c).

4.  The VA Undersecretary for Benefits, 
after conducting review and appropriate 
outside consultation, will notify RO of 
the determination of causation, upon 
which RO should re-adjudicate Veteran's 
claim.  To ensure compliance with all 
notice and the duty-to-assist 
provisions, RO should conduct a de novo 
review of all evidence of record as to 
this issue.

5.  Thereafter, to the extent the 
benefits sought are not granted, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  
.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


